DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed April 25, 2022 are acknowledged.
Examiner acknowledges amended claims 1, 6-7, 12, 15 and 19.
Examiner acknowledges cancelled claim 5.
Examiner acknowledges newly added claim 21.
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to Applicant’s argument.
The rejection of claims 1, 3-4, 7-8, 10-12, 14-15 and 17-18 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Bakajin et al., U.S. Pre Grant Publication 2011/0220574 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the term "type" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The addition of the term “type” to an otherwise definite express extends the scope of the expression so as to render it indefinite See MPEP § 2173.05(d).  For purposes of examination, Examiner is interpreting the claim to refer to more than one component.

Claims 1-4 and 6-20 are allowed.  Applicant claims a product as recited in claim 1.  Additionally, Applicant claims a method as recited in claim 15.  The closest prior art, Bakajin et al., U.S. Pre Grant Publication 2011/0220574, teaches a nanoporous membrane comprising single walled, doubled walled or multi-walled carbon nanotubes [abstract]. Paragraph 0057 discloses that the nanotubes have an inner diameter of less than about 6 nm. Paragraph 0059 discloses that the nanotubes are arranged in an array wherein the nanotubes are aligned substantially parallel to each other and are perpendicular to a substrate. Paragraph 0067 discloses that the carbon nanotubes provide fluid transport. Paragraph 0069 discloses that the carbon nanotubes exhibit high permeability since water and gas flow through the carbon nanotubes. Paragraph 0071 discloses that the carbon nanotubes are embedded in a ceramic or in a polymeric matrix that fills the spaces between carbon nanotubes. Paragraph 0072 discloses that the carbon nanotubes are opened at both ends. Paragraph 0105 discloses that the matrix material can be non-permeable.  Paragraph 0198 discloses that the vertically-aligned carbon nanotubes are embedded in a biocompatible gas- and liquid-impermeable polymer matrix.  Bakajin fails to teach or suggest wherein the nanoporous membrane is characterized by exhibiting a rate of diffusion of a component of a feed fluid through the nanoporous membrane, under a concentration gradient in the absence of a pressure gradient and a voltage gradient, that is greater than one times a bulk diffusivity of the component, wherein the component is selected from the group consisting of: ions having an average diameter smaller than an average inner diameter of the carbon nanotubes, and molecules having an average diameter smaller than the average inner diameter of the carbon nanotubes.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786